Name: 2004/712/EC: Decision of the European Parliament of 21 April 2004 concerning discharge to the Director of the Centre for the Development of Vocational Training in respect of the implementation of its budget for the financial year 2002
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service
 Date Published: 2004-11-04

 21.4.2004 EN Official Journal of the European Union L 330/34 DECISION OF THE EUROPEAN PARLIAMENT of 21 April 2004 concerning discharge to the Director of the Centre for the Development of Vocational Training in respect of the implementation of its budget for the financial year 2002 (2004/712/EC) THE EUROPEAN PARLIAMENT, having regard to the Court of Auditors' report on the financial statements of the Centre for the Development of Vocational Training for the financial year 2002, together with the Centre's replies (1) (C5-0630/2003), having regard to the Council's recommendation of 9 March 2004 (C5-0136/2004), having regard to the EC Treaty, and in particular Article 276 thereof, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof, and to Council Regulation (EC) No 1655/2003 of 18 June 2003 amending Regulation (EEC) No 337/75 establishing a European Centre for the Development of Vocational Training and repealing Regulation (EEC) No 1416/76 (3), and in particular Article 12a thereof, having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 94 thereof, having regard to Rule 93a of and Annex V to its Rules of Procedure, having regard to the Report of the Committee on Budgetary Control and the opinion of the Committee on Employment and Social Affairs (A5-0212/2004), 1. Gives discharge to the Director of the Centre for the Development of Vocational Training in respect of the implementation of its budget for the financial year 2002; 2. Records its comments in the accompanying resolution; 3. Instructs its President to forward this decision and the accompanying resolution to the Director of the Centre for the Development of Vocational Training, the Council, the Commission and the Court of Auditors and to have them published in the Official Journal of the European Union (L series). The Secretary-General Julian PRIESTLEY The President Pat COX (1) OJ C 319, 30.12.2003, p. 36. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 245, 29.9.2003, p. 41. (4) OJ L 357, 31.12.2002, p. 72.